Citation Nr: 0608691	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-14 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1970.  The appellant seeks benefits as the surviving 
spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied service connection for the 
cause of the veteran's death.  In a September 2002 statement 
of the case, the RO also denied entitlement to Dependents' 
Educational Assistance (DEA) benefits under Chapter 35 of 
Title 38 of the United States Code.  In April 2004, the 
appellant testified before the Board.  The Board remanded the 
claims in September 2005.

The Board notes that the RO's September 2002 rating decision 
was limited solely to the issue of service connection for the 
cause of the veteran's death.  However, the September 2002 
statement of the case included entitlement to DEA benefits 
under Chapter 35 of Title 38 of the United States Code as an 
issue.  As the appellant's representative indicated at the 
April 2004 Board hearing, eligibility for DEA benefits had 
been established, effective March 1995.  In addition, the 
appellant has not made any arguments regarding eligibility 
for DEA benefits either in her application for benefits or at 
any time thereafter.  Nevertheless, in December 2005, the RO 
re-established the appellant's basic eligibility to DEA 
benefits, effective June 2000.  This RO decision resolved the 
issue of DEA benefits in full.  And in January 2006, the 
appellant wrote that she is not actively seeking DEA 
benefits.  Therefore, the Board concludes that there is no 
separate issue for DEA benefits under Chapter 35 of Title 38 
of the United States Code. 
FINDINGS OF FACT

1.  The veteran died in June 2000 due to cardiac arrhythmia.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) 
(rated 70 percent since June 1995, with several temporary 100 
percent ratings for various hospitalizations for PTSD); for 
residuals of a left ankle injury (generally 10 percent 
disabling since March 1996); and for residuals of a right 
wrist injury (rated 10 percent).  A total disability rating 
based on individual unemployability (TDIU rating) was also in 
effect since March 1995.  

3.  The veteran did not die from a service-connected 
disability; a service-connected disability, including PTSD, 
was not the principal or a contributory cause of death.       


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.5(a), 3.303, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001; September 2000 
and December 2005 rating decisions; a statement of the case 
in September 2002; and a supplemental statement of the case 
in December 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice; there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant.

Also, VA has obtained all relevant, identified, and available 
evidence has notified the appellant of any evidence that 
could not be obtained.  VA has also substantially complied 
with the Board's September 2005 remand; in light of the 
appellant's statements, it does not appear that the death 
certificate extract that is now in the record differs 
materially from any actual death certificate.  The appellant 
has not referred to any additional, unobtained, available, 
relevant evidence.  VA has also obtained a medical opinion.  
VA has satisfied both the notice and duty to assist 
provisions of the law.

The appellant contends that the veteran had exhibited cardiac 
symptoms for many year prior to his death.  She also contends 
that he died because of the effects of his service-connected 
post-traumatic stress disorder (PTSD); she opines that the 
cardiac problems that caused the veteran's death were due to 
his PTSD.  She also questions the official cause of death and 
argues that the veteran may have developed night terrors that 
caused him to lose breath and expire; she states that the 
veteran had discovered the picture of a dead service 
colleague several days prior to his death.  The Board notes 
that the appellant is a licensed practical nurse.  

Compensation may be paid to a surviving spouse for a 
veteran's service-connected death.  38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.5(a), 3.312.  A service-connected disability may 
be either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. 
§ 3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, or aided or lent assistance 
to producing death.  38 C.F.R. § 3.312(c).  To constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death; rather, there must have 
been a causal connection.     

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Service 
connection will be presumed for certain chronic diseases 
(e.g., hypertension, organic heart disease, arteriosclerosis) 
which are manifest to a compensable degree within one year 
after the veteran's separation service; this presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

The veteran died in June 2000; the cause of his death was 
cardiac arrhythmia.  At the time of his death, service 
connection had been established for PTSD.  A 50 percent 
rating had generally been in effect for PTSD since June 1993, 
and a 70 percent rating had generally been in effect since 
June 1995.  On several occasions, temporary 100 percent 
ratings had been in effect for various periods of time based 
on hospitalizations for PTSD; these temporary 100 percent 
ratings were in effect from August 24, 1993, to December 31, 
1993; March 15, 1995, to May 31, 1995; February 2, 1996, to 
May 31, 1996; and September 2, 1997, to September 30, 1997.  
See 38 C.F.R. § 4.29 (2005).  Service connection had also 
been in effect since March 1996 for residuals of a left ankle 
injury (generally 10 percent disabling, except for a 
temporary 100 percent rating based on hospitalization under 
38 C.F.R. § 4.29) and for residuals of a right wrist injury 
(rated 10 percent).  Since March 1995, the veteran was also 
entitled to a total disability rating based on individual 
unemployability (TDIU rating).  

The available service medical records do not mention any 
cardiovascular symptoms or diagnoses.  The evidence also does 
not show any cardiovascular symptoms within one year 
following the veteran's separation from service, or that any 
cardiovascular disorder was incurred in or aggravated by 
service.

The appellant's argument centers on the relationship of the 
veteran's death to a condition for which service connection 
has already been established, not on the existence of any 
cardiovascular problems during the veteran's active service.  
The appellant argues that the veteran's death from cardiac 
arrhythmia was a consequence of his service-connected PTSD.

Medical records from 1990 to the veteran's death describe 
treatment for various conditions, including severe PTSD 
(which is service-connected) and non-service-connected 
angina, coronary artery disease, hypertension, heart attacks, 
right wrist problems, headaches secondary to his PTSD, 
chronic obstructive pulmonary disease (COPD), and severely 
disabling foot pain.  The symptoms of his PTSD included 
insomnia, night terrors, nightmares, flashbacks, anger, 
depression, hyperalertness, anxiety, feeling of impending 
doom, and isolative behavior; an April 1996 VA PTSD 
evaluation also noted that the veteran had severe levels of 
anxiety and tension.  Additionally, in the months prior to 
the veteran's death, treatment records describe exacerbations 
of PTSD and emergency room admissions.  

But none of the cardiac treatment establishes any 
relationship to the veteran's service-connected PTSD.  
According to a February 1996 VA progress note, cardiac 
catheterization had previously shown up to 70 percent 
coronary blockage.  A February 1996 evaluation noted in 
connection with the PTSD diagnosis that the veteran had a 
phobic response to the sound of helicopters, causing him to 
perspire profusely and to have tachycardia.  And in May 1997, 
a treating VA doctor noted that the veteran had been having 
anxiety and panic attacks that even seemed like a stroke 
during one emergency room admission.  However, there is no 
further discussion in the clinical records of any effect by 
the veteran's PTSD on his cardiovascular state other than the 
rapid heartbeat.  And February 1996 treatment for orthostatic 
dizziness of undetermined etiology did not relate any of 
those symptoms to any psychiatric diagnosis.

The appellant has submitted a September 2000 letter from a 
treating psychologist, Andrew F. Jensen, Jr. Ph.D, who had 
been treating the veteran for PTSD since 1993 after a 
referral from a veterans' outreach program.  The psychologist 
wrote that the veteran's "back surgery, extreme back and leg 
pain, and heart problems tended to intensify his emotional 
pain related to his [PTSD].  This resulted in a cyclical 
effect.  [The veteran's] emotional state would aggravate his 
physical condition and his pain in turn aggravated his 
[PTSD]."  The psychologist further stated that the veteran's 
"physical condition for the few years prior to his death was 
severe and tended to place another stressor upon him."  Dr. 
Jensen concluded as follows:

There is no doubt that the severe emotional 
deficits experienced by [the veteran] as the 
result of his PTSD, also impacted upon his 
physical condition.  In addition to the cyclical 
effect of his physical and emotional status, there 
were also psychosomatic factors with which he had 
to deal.  A Cardiologist can best determine the 
impact of his severe emotional state upon the 
heart condition that resulted in his death.  
Trauma, and the emotional impact it has upon a 
victim in the form of PTSD, could contribute to 
his physical symptoms, and, no doubt, contributed 
to the heart condition that resulted in his death.

Thus, while this psychologist's opinion supports the 
appellant's contention, it is also couched in very cautionary 
language.  The psychologist stated that he lacked expertise 
and that a cardiologist would be better suited to the 
determination.  In addition, in several periodic reports 
previously submitted in connection with increased rating 
claims by the veteran, the psychologist never suggested that 
the PTSD was affecting the veteran's cardiovascular state or 
diagnoses.  By contrast, the psychologist indicated in June 
1993, May 1995, and October 1995 reports that physical 
problems, such as back pain, were intensifying the veteran's 
PTSD.  Thus, the probative value of Dr. Jensen's September 
2000 opinion is limited.

By contrast, the specialized medical expert evidence is not 
favorable to the appellant's claim.  In July 2001, a VA 
cardiologist wrote that he had reviewed the veteran's chart 
and the psychologist's opinion.  The doctor indicated that 
the cause of death, according to the death certificate, was 
arrhythmia.  He also noted that the veteran had had long-
standing PTSD, which was service-connected.  The doctor also 
noted that the veteran had had a history of coronary artery 
disease (single vessel disease by catheterization), history 
of myocardial infarction in 1988, obesity, COPD, and 
hypertension.  The doctor opined:  "In my opinion, if 
arrhythmia was the cause of his death, most likely it could 
have been due to coronary artery disease, COPD or 
hypertens[]ion.  To the best of my knowledge, it is unlikely 
that Post Traumatic Stress Disorder was primarily cause of 
his arrhythmia or death."

However, as noted by the Board in its September 2005 remand, 
the July 2001 VA medical opinion did not address whether the 
veteran's service-connected PTSD bore any contributory 
relationship to his death in 2000.  Thus, the 2001 VA medical 
opinion did not address one of the crucial questions that was 
raised by the psychologist's opinion.  As a result of this 
ambiguity in the medical evidence, in September 2005, the 
Board remanded for additional medical review and 
clarification of the 2001 VA medical opinion.  See Coburn v. 
Nicholson, 19 Vet. App. 427 (2006); cf. Mariano v. Nicholson, 
17 Vet. App. 305 (2005).  

The resulting December 2005 VA medical opinion is definitive.  
The VA cardiologist who prepared the July 2001 VA medical 
report also concluded in December 2005 as follows:

There is no substantial relationship to cause of 
death from PTSD.  [The veteran's] PTSD is not the 
primary cause of death.

Death is related to [coronary artery disease] CAD.  
Cause of death is arrhythmia, which is most likely 
caused by CAD.  COPD, [hypertension], and obesity 
might have contributed to heart disease.

PTSD is a minor risk factor for CAD.

In my opinion PTSD did not contribute to his 
death.

The Board notes that the contemporary medical evidence 
sometimes does discuss the relationship between the veteran's 
cardiovascular conditions and his medical history.  For 
instance, a treating doctor noted in February 1996 that the 
veteran had stopped using cocaine in 1988 because he had 
almost died from the cardiac effect of that drug.  However, 
none of the medical evidence discusses any relationship 
between the veteran's cardiovascular conditions and his PTSD 
or any other service-connected disability.

In reliance on the July 2001 and December 2005 VA medical 
opinions, as well as the contemporaneous medical treatment 
records from the 1990s until the veteran's death in 2000, the 
Board concludes that service-connected PTSD (or any other 
service-connected disability for that matter) was not a 
principal or contributory cause of the veteran's death.  It 
certainly was not listed on the death certificate as the 
immediate or underlying cause of death or as being 
etiologically related to the death.  The Board concludes that 
the preponderance of the evidence shows that PTSD or any 
other service-connected disability did not contribute 
substantially or materially to the cause of death, combine to 
cause death, or aid or lend assistance to producing death.  
38 C.F.R. § 3.312.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


